     Exhibit 10
The following summarizes the 2010, 2011 and 2012 executive compensation program
approved by the Compensation Committee of the Board of Directors of Jefferies
Group, Inc. for the following executive officers:

     
Richard B. Handler
   
Chief Executive Officer
   
Salary:
  $1 million per year
Bonus Range:
  $0 — $12 million per year, subject to the
fulfillment of annual performance criteria
and future Compensation Committee
negative discretion
Long-term Equity Incentive:
  $0 — $13 million per year*
 
   
 
   
Brian P. Friedman
   
Chairman, Executive Committee
   
Salary:
  $750,000 per year
Bonus Range:
  $0 — $9 million per year, subject to the
fulfillment of annual performance criteria
and future Compensation Committee
negative discretion
Long-term Equity Incentive:
  $0 — $9.75 million per year**

The amounts of the foregoing bonuses will be dependent on earnings per share,
return on equity and pre-tax profit margin for the applicable year. These
financial measures are to be calculated using consolidated results from
continuing operations of Jefferies Group, Inc. All financial results will be
adjusted to add back the negative effect of extraordinary transactions (e.g.
mergers, acquisitions, or divestitures), if any, occurring during the year.
Formulas are expected to be approved by the Compensation Committee for the
executives which will provide for no annual bonus if minimum threshold levels of
performance are not achieved and maximum bonus if performance equals or exceeds
the top performance threshold level. In all, six threshold levels of performance
and corresponding bonus amounts are expected to be approved for each of the
executive officers listed above by the Compensation Committee. Company
performance falling between set threshold levels of performance are expected to
result in an amount of bonus interpolated between such set threshold levels of
performance.
The Compensation Committee reserved the right to take into consideration
additional performance measures in determining whether to reduce calculated
bonus awards. The Compensation Committee may choose to pay all or a portion of
the bonus in cash, restricted stock or restricted stock units. The Compensation
Committee does not have discretion to increase awards above the maximum amount
provided.
The restricted stock unit agreements for Messrs. Handler and Friedman contain a
provision that provides that the restricted stock units will vest if the
executive’s employment is terminated by reason of the executive’s death or
disability. The restricted stock unit agreements also contain a

 



--------------------------------------------------------------------------------



 



provision that provides that the restricted stock units will continue to vest if
the Company terminates the executive’s employment without Cause (as defined in
the restricted stock unit agreement) and the executive thereafter does not
compete with the Company. Unlike the standard grant given as part of our
year-end compensation process, if the executive’s employment is terminated by
the executive, other than by death or disability, the unvested restricted stock
units will be forfeited.
 

*   An aggregate of 1,509,872 Long-Term Performance-Linked Restricted Stock
Units as the long-term equity grant for 2010, 2011 and 2012 were granted on
January 19, 2010 representing part of the executive’s 2010, 2011 and 2012
compensation. One-third of the aggregate grant is subject to performance
criteria for each of 2010, 2011 and 2012 and between 0 and 503,290 restricted
stock units are subject to forfeiture for each performance year depending on the
Company’s performance for that year. In addition, the aggregate grant is subject
to annual vesting over a 3 year period from grant date.   **   An aggregate of
1,132,404 Long-Term Performance-Linked Restricted Stock Units as the long-term
equity grant for 2010, 2011 and 2012 were granted on January 19, 2010
representing part of the executive’s 2010, 2011 and 2012 compensation. One-third
of the aggregate grant is subject to performance criteria for each of 2010, 2011
and 2012 and between 0 and 377,468 restricted stock units are subject to
forfeiture for each performance year depending on the Company’s performance for
that year. In addition, the aggregate grant is subject to annual vesting over a
3 year period from grant date.

 